DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 6-17 and 20-26 are pending in the instant invention.  According to the Detailed Claim Listing, filed July 13, 2022, claims 1 and 6-9 were amended, claims 2-5, 18 and 19 were cancelled and claims 20-26 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2019/074935, filed February 13, 2019, which claims priority under 35 U.S.C. § 119(a-d) to CN 201810151979.0, filed February 13, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on July 13, 2022, is acknowledged: Group II - claims 1, 6-17 and 20-26.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Moreover, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Thus, a first Office action and prosecution on the merits of claims 1, 6-17 and 20-26 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the instantly recited crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of the Formula I.
	The following title is suggested: CRYSTAL FORM OF ETHYL (S)-3-(8-BROMO-1-METHYL-6-(PYRIDIN-2-YL)-4H-BENZO[f]IMIDAZO[1,2-a][1,4]DIAZEPIN-4-YL)PROPANOATE HYDROCHLORIDE.
	Appropriate correction is required.

Specification Objection - Drawings

The drawings are objected to because Figures 1-12 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the invention.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as amended.  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an invention must be labeled in the top margin as either Replacement Sheet or New Sheet pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the inventor or joint inventor will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.  See MPEP § 608.02(b).
	In addition to Replacement Sheets containing the corrected drawing figure(s), the inventor or joint inventor is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as Annotated Sheet and must be presented in the amendment or remarks section that explains the changes to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the corrected drawing and marked-up copy will result in the abandonment of the invention.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I

	wherein R is CH2CH3;

	wherein the crystal form is Form 1, Form 2, Form 3, or Form 4;

	wherein Form 1 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.39º ± 0.2 º2 and 13.70º ± 0.2 º2;

	wherein Form 2 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.45º ± 0.2 º2 and 13.70º ± 0.2 º2;

	wherein Form 3 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.38º ± 0.2 º2 and 13.65º ± 0.2 º2;

	wherein Form 4 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.31º ± 0.2 º2 and 13.56º ± 0.2 º2; and

	wherein each X-ray powder diffraction pattern is determined on a diffractometer using CuK radiation.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The crystal form according to claim 1, wherein the crystal form is Form 1, Form 2, Form 3, or Form 4 and:

(1)	Form 1 is further characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 6.83º ± 0.2 º2  and 22.66º ± 0.2 º2;

(2)	Form 2 is further characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 6.96º ± 0.2 º2 and 22.21º ± 0.2 º2;


(3)	Form 3 is further characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 21.13º ± 0.2 º2  and 31.26º ± 0.2 º2; and

(4)	Form 4 is further characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 9.46º ± 0.2 º2 and 22.63º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I

	wherein R is CH2CH3;

	wherein the crystal form is crystal Form 5;

	wherein Form 5 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.41º ± 0.2 º2, 9.24º ± 0.2 º2, 12.71º ± 0.2 º2, 13.64º ± 0.2 º2 15.06º ± 0.2 º2 18.30º ± 0.2 º2 18.72º ± 0.2 º2 21.59º ± 0.2 º2 22.18º ± 0.2 º2 and 25.74º ± 0.2 º2; and

	wherein the X-ray powder diffraction pattern is determined on a diffractometer using CuK radiation.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of Formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I

	wherein R is CH2CH3;

	wherein the crystal form is Form 6, Form 7, Form 8, or Form 9;

	wherein Form 6 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.45º ± 0.2 º2 and 13.73º ± 0.2 º2;

	wherein Form 7 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 13.36º ± 0.2 º2 and 13.66º ± 0.2 º2;

	wherein Form 8 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.34º ± 0.2 º2 and 13.62º ± 0.2 º2;

	wherein Form 9 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.31º ± 0.2 º2 and 13.64º ± 0.2 º2; and

	wherein each X-ray powder diffraction pattern is determined on a diffractometer using CuK radiation.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:

	A process for preparing the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of Formula I according to claim 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I

	wherein R is CH2CH3;

	wherein the crystal form is Form 1, Form 2, Form 3, or Form 4;

	wherein Form 1 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.39º ± 0.2 º2 and 13.70º ± 0.2 º2;

	wherein Form 2 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.45º ± 0.2 º2 and 13.70º ± 0.2 º2;

	wherein Form 3 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.38º ± 0.2 º2 and 13.65º ± 0.2 º2;

	wherein Form 4 is characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.31º ± 0.2 º2 and 13.56º ± 0.2 º2; and

	wherein each X-ray powder diffraction pattern is determined on a diffractometer using CuK radiation;

wherein the process comprises the following steps:

1)	dissolving ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate of Formula II-2:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula II-2


in an organic solvent 1 selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, n-butanol, isobutanol, methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, butyl acetate, acetone, and butanone, or a mixture thereof, to form a solution;

2)	at a temperature in the range of -20ºC to 60ºC, adding an equimolar amount of a hydrochloric acid donor A selected from the group consisting of glycine hydrochloride, alanine hydrochloride, valine hydrochloride, a dry hydrochloric acid-methanol solution, a dry hydrochloric acid-ethanol solution, a dry hydrochloric acid-isopropanol solution, an acetyl chloride-methanol solution, an acetyl chloride-ethanol solution, an acetyl chloride-isopropanol solution, and a propionyl chloride-ethanol solution, to the solution of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate of Formula II-2 formed in step 1) above, to form ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

3)	decolorizing the crude ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride formed in step 2) above; and

4)	at a temperature in the range of -60ºC to 80ºC, crystallizing the ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate of step 3) above in a crystallization solvent 1 selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, n-butanol, isobutanol, ethyl ether, isopropyl ether, dioxane, methyl tert-butyl ether, methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, butyl acetate, acetone, butanone, n-pentane, hexane, heptane, petroleum ether, dichloromethane, chloroform, and 1,2-dichloroethane, or a mixture thereof, to obtain the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of Formula I above:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula I.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process according to claim 9, wherein the organic solvent 1 is selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, n-butanol, isobutanol, methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, butyl acetate, acetone, and butanone, or a mixture thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 11 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process according to claim 9, wherein the hydrochloric acid donor A is selected from the group consisting of glycine hydrochloride, alanine hydrochloride, valine hydrochloride, a dry hydrochloric acid-methanol solution, a dry hydrochloric acid-ethanol solution, a dry hydrochloric acid-isopropanol solution, an acetyl chloride-methanol solution, an acetyl chloride-ethanol solution, an acetyl chloride-isopropanol solution, and a propionyl chloride-ethanol solution.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 12 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
12.	The process according to claim 11, wherein the hydrochloric acid donor A is selected from the group consisting of glycine hydrochloride, alanine hydrochloride, and valine hydrochloride.

27.	The process according to claim 12, wherein the amount of glycine hydrochloride, alanine hydrochloride, or valine hydrochloride in the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of Formula I is in the range of 0% (w/w) to 8% (w/w).

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 13 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation(s):
13.	The process according to claim 11, wherein:

(i)	the hydrochloric acid donor A is a dry hydrochloric acid-methanol solution, a dry hydrochloric acid-ethanol solution, or a dry hydrochloric acid-isopropanol solution; or

(ii)	the hydrochloric acid donor A is an acetyl chloride-methanol solution, an acetyl chloride-ethanol solution, an acetyl chloride-isopropanol solution, or a propionyl chloride-ethanol solution.

28.	The process according to claim 13, wherein:

(i)	the molar ratio of the glycine hydrochloride, alanine hydrochloride, or valine hydrochloride to the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of Formula I is in the range of 1:1 to 10:1;

(ii)	the molar ratio of the dry hydrochloric acid-methanol solution, the dry hydrochloric acid-ethanol solution, or the dry hydrochloric acid-isopropanol solution to the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of Formula I is in the range of 0.4:1 to 1:1; or

(iii)	the molar ratio of the the acetyl chloride-methanol solution, the acetyl chloride-ethanol solution, the acetyl chloride-isopropanol solution, or the propionyl chloride-ethanol solution to the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of Formula I is in the range of 0.4:1 to 1:1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 14 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:

The process according to claim 9, wherein:

(i)	step 2) is performed at a temperature in the range of -10ºC to 30ºC; and

(ii)	step 4) is performed at a temperature in the range of -20ºC to 60ºC.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 15 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process according to claim 9, wherein the crystallization solvent 1 is selected from the group consisting of methanol, ethanol, n-propanol, isopropanol, n-butanol, isobutanol, ethyl ether, isopropyl ether, dioxane, methyl tert-butyl ether, methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, butyl acetate, acetone, butanone, n-pentane, hexane, heptane, petroleum ether, dichloromethane, chloroform, and 1,2-dichloroethane, or a mixture thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 16 is objected to because of the following informalities: for clarity and precision, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable excipient, carrier, and/or other auxialiary material and the crystal form according to claim 1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 17 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
An intravenous anesthetic comprising the crystal form according to claim 1.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 20 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The crystal form according to claim 1, wherein the crystal form is Form 1, Form 2, Form 3, or Form 4 and:

(1)	Form I is further characterized by an X-ray powder diffraction pattern as shown in Figure 5;

(2)	Form 2 is further characterized by an X-ray powder diffraction pattern as shown in Figure 6;

(3)	Form 3 is further characterized by an X-ray powder diffraction pattern as shown in Figure 7; and

(4)	Form 4 is further characterized by an X-ray powder diffraction pattern as shown in Figure 8.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 21 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The crystal form according to claim 7, wherein the crystal form is further characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 9.52º ± 0.2 º2, 11.69º ± 0.2 º2, 20.90º ± 0.2 º2, 22.60º ± 0.2 º2 23.65º ± 0.2 º2 24.26º ± 0.2 º2 26.40º ± 0.2 º2 28.43º ± 0.2 º2 and 29.35º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 22 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The crystal form according to claim 7, wherein the crystal form is further characterized by an X-ray powder diffraction pattern as shown in Figure 9.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 23 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The crystal form according to claim 8, wherein the crystal form is Form 6, Form 7, Form 8, or Form 9 and:

(1)	Form 6 is further characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 9.65º ± 0.2 º2  and 22.22º ± 0.2 º2;

(2)	Form 7 is further characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 7.37º ± 0.2 º2 and 9.53º ± 0.2 º2;

(3)	Form 8 is further characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 6.84º ± 0.2 º2  and 22.61º ± 0.2 º2; and

(4)	Form 9 is further characterized by an X-ray powder diffraction pattern comprising characteristic peaks at angles (º2) of 6.66º ± 0.2 º2 and 22.47º ± 0.2 º2.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 24 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The crystal form according to claim 8, wherein the crystal form is Form 6, Form 7, Form 8, or Form 9 and:

(1)	Form 6 is further characterized by an X-ray powder diffraction pattern as shown in Figure 10;

(2)	Form 7 is further characterized by an X-ray powder diffraction pattern as shown in Figure 11;

(3)	Form 8 is further characterized by an X-ray powder diffraction pattern as shown in Figure 12; and

(4)	Form 9 is further characterized by an X-ray powder diffraction pattern as shown in Figure 13.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 25 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
An intravenous anesthetic comprising the crystal form according to claim 7.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 26 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
An intravenous anesthetic comprising the crystal form according to claim 8.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 6 and 9-17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, in claims 1 and 6, respectively, is a relative term which renders the claims indefinite.  The term, about, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about. Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claims, explicitly limit the invention to any specifically disclosed or recited embodiments.  Consequently, the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a]-[1,4]diazepin-4-yl)propanoate hydrochloride of the Formula I has been rendered indefinite by the use of the term, about. {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 7, 21 and 25 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, in claims 7 and 21, respectively, is a relative term which renders the claims indefinite.  The term, about, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about. Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a]-[1,4]diazepin-4-yl)propanoate hydrochloride of the Formula I has been rendered indefinite by the use of the term, about. {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.

	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 8, 23 and 26 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, in claims 8 and 23, respectively, is a relative term which renders the claims indefinite.  The term, about, is not defined by the claims, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about. Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a]-[1,4]diazepin-4-yl)propanoate hydrochloride of the Formula I has been rendered indefinite by the use of the term, about. {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 9 and 11-17 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that the phrase, organic solvent 1, in claim 9, is a relative phrase which renders the claim indefinite.  The phrase, organic solvent 1, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 5, uses open language, such as such as, to define the phrase, organic solvent 1, as an alcohol solvent, such as methanol, ethanol, n-propanol, isopropanol, n-butanol, isobutanol; an ester solvent, such as methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, butyl acetate; a ketone solvent, such as acetone and butanone; or a mixture thereof; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of a crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a]-[1,4]diazepin-4-yl)propanoate hydrochloride of Formula I has been rendered indefinite by the use of the phrase, organic solvent 1.  {See Ex parte Oetiker, 23 USPQ2d 1641(Bd. Pat. App. & Inter. 1992); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 9, 10 and 14-17 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, HCl donor A, in claim 9, is a relative phrase which renders the claim indefinite.  The phrase, HCl donor A, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 5, uses open language, such as such as, to define the phrase, HCl donor A, as an amino acid hydrochloride, such as glycine hydrochloride, alanine hydrochloride, valine hydrochloride; a HCl-anhydrous alcohol solution, that is, an alcohol solution of dry HCl, such as dry WHCl-methanol solution, dry HCl-ethanol solution, dry HCl-isopropanol solution; or a solution B that can generate HCl, such as acetyl chloride-methanol solution, acetyl  chloride-ethanol solution,  propionyl chloride-ethanol solution, acetyl chloride-isopropanol solution; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of a crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]-imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of Formula I has been rendered indefinite by the use of the phrase, HCl donor A.  {See Ex parte Oetiker, 23 USPQ2d 1641(Bd. Pat. App. & Inter. 1992); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 9-14, 16 and 17 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, crystallization solvent 1, in claim 9, is a relative phrase which renders the claim indefinite.  The phrase, crystallization solvent 1, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 5, uses open language, such as such as, to define the phrase, crystallization solvent 1, as an alcohol solvent, such as methanol, ethanol, n-propanol, isopropanol, n-butanol, isobutanol; an ether solvent, such as ethyl ether, isopropyl ether, dioxane, methyl tert-butyl ether; an ester solvent, such as methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, butyll acetate; a ketone solvent, such as acetone and butanone; an alkane solvent, such as n-pentane, hexane, heptane, petroleum ether; a halogenated alkane, such as dichloromethane, chloroform, 1,2-dichloroethane; and a combination thereof; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of a crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propan-oate hydrochloride of Formula I has been rendered indefinite by the use of the phrase, crystallization solvent 1.  {See Ex parte Oetiker, 23 USPQ2d 1641(Bd. Pat. App. & Inter. 1992); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 10 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 10 recites the broad limitation, 1) an alcohol solvent; 2) an ester solvent; and 3) a ketone solvent, respectively, and the claim also recites 1) methanol, ethanol, n-propanol, isopropanol, n-butanol, and isobutanol; 2) methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, and butyl acetate; and 3) acetone and butanone, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 11 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 11 recites the broad limitations, 1) amino acid hydrochloride; 2) an alcohol solution of dry HCl gas; and 3) a solution B that can generate HCl, respectively, and the claim also recites 1) glycine hydrochloride, alanine hydrochloride, and valine hydrochloride; 2) a dry hydrochloric acid-methanol solution, a dry hydrochloric acid-ethanol solution, and a dry hydrochloric acid-isopropanol solution; and 3) an acetyl chloride-methanol solution, an acetyl chloride-ethanol solution, an acetyl chloride-isopropanol solution, and a propionyl chloride-ethanol solution, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 15 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).

	Similarly, the inventor or joint inventor should further note that claim 15 recites the broad limitations, 1) an alcohol solvent; 2) an ether solvent; 3) an ester solvent; 4) a ketone solvent; 5) an alkane solvent; and 6) a halogenated solvent, respectively, and the claim also recites 1) methanol, ethanol, n-propanol, isopropanol, n-butanol, and isobutanol; 2) ethyl ether, isopropyl ether, dioxane, and methyl tert-butyl ether; 3) methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, and butyl acetate; 4) acetone and butanone; 5) n-pentane, hexane, heptane, and petroleum ether; and 6) dichloromethane, chloroform, and 1,2-dichloroethane, respectively, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 20 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that the term, substantially, is a relative term which renders the claim indefinite.  The term, substantially, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, substantially.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]-diazepin-4-yl)propanoate hydrochloride of the Formula I has been rendered indefinite by the use of the term, substantially.  {See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960); In re Mattison, 509 F.2d 563, 184 USPQ484 (CCPA 1975); Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir.1988); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 22 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, substantially, is a relative term which renders the claim indefinite.  The term, substantially, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, substantially.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]-diazepin-4-yl)propanoate hydrochloride of the Formula I has been rendered indefinite by the use of the term, substantially.  {See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960); In re Mattison, 509 F.2d 563, 184 USPQ484 (CCPA 1975); Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir.1988); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 24 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, substantially, is a relative term which renders the claim indefinite.  The term, substantially, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, substantially.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]-diazepin-4-yl)propanoate hydrochloride of the Formula I has been rendered indefinite by the use of the term, substantially.  {See In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960); In re Mattison, 509 F.2d 563, 184 USPQ484 (CCPA 1975); Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir.1988); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 17 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 17 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a crystal form must result in a further structural limitation in the crystal form, in order to be further limiting.  In the instant dependent claim, the intent is to use the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]-imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of the Formula I, as recited in claim 1, as an intravenous anesthetic.  Consequently, since the intended use of the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propan-oate hydrochloride of the Formula I, as recited in claim 1, as an intravenous anesthetic, fails to result in a further structural limitation to the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of the Formula I, as recited in claim 1, and/or fails to include all the limitations of the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)-propanoate hydrochloride of the Formula I, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 25 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 25 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a crystal form must result in a further structural limitation in the crystal form, in order to be further limiting.  In the instant dependent claim, the intent is to use the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]-imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of the Formula I, as recited in claim 7, as an intravenous anesthetic.  Consequently, since the intended use of the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propan-oate hydrochloride of the Formula I, as recited in claim 7, as an intravenous anesthetic, fails to result in a further structural limitation to the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of the Formula I, as recited in claim 7, and/or fails to include all the limitations of the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)-propanoate hydrochloride of the Formula I, as recited in claim 7, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 26 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 26 is rejected under 35 U.S.C. § 112(d) because the recitation of an intended use for a crystal form must result in a further structural limitation in the crystal form, in order to be further limiting.  In the instant dependent claim, the intent is to use the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]-imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of the Formula I, as recited in claim 8, as an intravenous anesthetic.  Consequently, since the intended use of the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propan-oate hydrochloride of the Formula I, as recited in claim 8, as an intravenous anesthetic, fails to result in a further structural limitation to the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)propanoate hydrochloride of the Formula I, as recited in claim 8, and/or fails to include all the limitations of the crystal form of ethyl (S)-3-(8-bromo-1-methyl-6-(pyridin-2-yl)-4H-benzo[f]imidazo[1,2-a][1,4]diazepin-4-yl)-propanoate hydrochloride of the Formula I, as recited in claim 8, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624